DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Claims 6-9 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0205516) in view of Eriksson et al. (US 2015/0282215).
Regarding claims 6 and 8, Jung discloses a terminal device (UE 110: Figs. 6 and 8) comprising:
control circuitry (controller 820) configured to control a 2-step contention-based random-access procedure (step 606-608; selecting a 2-step contention-based random access procedure includes a physical random access channel carrying preamble and data [0046]); and 
transmission circuitry (transceiver 850) configured to transmit a random-access preamble and data for a first step of the 2-step contention-based random access procedure (the 2-step contention-based random access procedure includes a physical random access channel carrying preamble and data and transmitting physical random access channel [steps 608- 610, 0046]); 
wherein a scrambling sequence used for scrambling of a physical channel including the data is determined based on an index of the random-access preamble (the physical random access channel carrying data could be scrambled by a scrambling sequence. The scrambling sequence could be based upon a network entity identity and a preamble sequence index [0052]). Jung does not expressly disclose receive PDCCH order that allocates a random access preamble and the index is indicated by the PDCCH order.
Eriksson teaches random access procedures for Machine-type communications. More specifically, Eriksson teaches that an eNB can order a UE through a PDCCH message to perform a contention-based random access. As shown in Fig. 4, similar to the contention based random access the MSG2 is transmitted in the downlink to the UE and its corresponding PDCCH message CRC is scrambled with the RA-RNTI [see step 200-204 and 0021]. In addition, Eriksson teaches a UE receives PDCCH order with index from an eNB [0080].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify Jung with the teaching of Eriksson in order to provide an efficient system that support a random access for UEs, such as MTC UEs, having reduced received bandwidth [0037].

Regarding claims 7 and 9, Jung discloses (Fig. 7) a base station device (network entity) comprising:
 control circuitry configured to control a 2-step contention-based random-access procedure (the network entity includes a controller that configure on or more preambles to be associated with each supported random access procedure including a 2-step random access procedure [0008, 0054]); and 
reception circuitry configured to receive a random-access preamble and data for a first step of the 2-step contention-based random access procedure (the network entity includes a transceiver to receive a selected preamble from the UE, where the preamble was randomly selected from one or more preambles which can be configured to be associated with a selected on of the 2-step random access procedure… [step 708; 0008, 0054]);
 wherein a scrambling sequence used for scrambling of a physical channel including the data is determined based on an index of the random-access preamble (the physical random access channel carrying data could be scrambled by a scrambling sequence. The scrambling sequence could be based upon a network entity identity and a preamble sequence index [0052]). Jung does not expressly disclose receive PDCCH order that allocates a random access preamble and the index is indicated by the PDCCH order.
Eriksson teaches random access procedures for Machine-type communications. More specifically, Eriksson teaches that an eNB can order a UE through a PDCCH message to perform a contention-based random access. As shown in Fig. 4, similar to the contention based random access the MSG2 is transmitted in the downlink to the UE and its corresponding PDCCH 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify Jung with the teaching of Eriksson in order to provide an efficient system that support a random access for UEs, such as MTC UEs, having reduced received bandwidth [0037].

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-9 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 8, 2021